Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  December 28, 2005                                                                      Clifford W. Taylor,
                                                                                                 Chief Justice

  128878 & (142)(145)(146)                                                             Michael F. Cavanagh
  (150)(152)(153)(156)                                                                 Elizabeth A. Weaver
                                                                                              Marilyn Kelly
                                                                                         Maura D. Corrigan
                                                                                       Robert P. Young, Jr.
  46TH CIRCUIT TRIAL COURT,                                                            Stephen J. Markman,
                                                                                                      Justices
             Plaintiff, Counter-Defendant,
             Third-Party Plaintiff-Appellee,
  v                                                         SC: 128878
                                                            COA: 254179
                                                            Crawford CC: 02-005951-CZ
  COUNTY OF CRAWFORD and CRAWFORD
  COUNTY BOARD OF COMMISSIONERS,
           Defendants, Counter-Plaintiffs,
           Third-Party Plaintiffs-Appellants,
  and
  COUNTY OF KALKASKA,
           Intervening Defendant,
           Counter-Plaintiff, Third-Party
           Plaintiff-Appellant,
  and
  COUNTY OF OTSEGO,
             Third-Party Defendant.
  _________________________________________/

         On order of the Court, the motion for immediate consideration and the motions to
  exceed page limit are GRANTED. The application for leave to appeal the May 3, 2005
  judgment of the Court of Appeals is considered, and it is GRANTED, limited to the
  issues: (1) what evidence supported the conclusion that the level of funding offered by
  the counties was insufficient to allow the court to fulfill essential court functions; (2) with
  respect to the dispute over pension and health care benefits, what evidence supports the
  conclusion that these benefits were reasonable and necessary to achieve the court's
  constitutional and statutory responsibilities, and that the court's failure to obtain such
  benefits so affected employee morale, or the court's ability to retain or hire competent
  employees, that they were reasonable and necessary to achieve the court's constitutional
  and statutory responsibilities; and (3) whether Crawford County and/or Kalkaska County
  entered into a contract with the 46th Circuit Court to fund pension and health care
  benefits at a specific level. In all other respects, leave to appeal is DENIED. The motion
  for peremptory reversal is DENIED.
                                                                                                               2


       Because of the unique characteristics of this case, we ORDER that Kalkaska and
Crawford Counties shall file a joint appellants' brief, not to exceed 70 pages. The 46th
Circuit Court and Otsego County shall file a joint appellees' brief, not to exceed 70 pages.
Kalkaska and Crawford Counties may file a joint reply brief as provided by MCR
7.306(C). The parties shall not file additional briefs without first obtaining the approval
of the Court. The parties' briefs may not advance arguments regarding any issues on
which this Court has denied leave. Briefs that do not conform to this direction may be
stricken. We also ORDER the parties to designate lead counsel and inform the Clerk of
such designation. Lead counsel shall manage and coordinate the preparation of briefs to
avoid any duplication of issues. Only lead counsel will be permitted to present oral
argument.

       The Michigan Association of Counties' motion to file brief amicus curiae is
GRANTED. The Michigan Association of Counties is invited to file a brief amicus
curiae within the time for filing the joint appellants' brief. MCR 7.306(D). Other persons
or groups interested in the determination of the questions presented in this case may
move the Court for permission to file briefs amicus curiae.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         December 28, 2005                   _________________________________________
       d1220                                                                 Clerk